Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between
HERITAGE COMMERCE CORP, a California bank holding company (the “Company”),
HERITAGE BANK OF COMMERCE, a California banking corporation (the “Bank”), and
Dan T. Kawamoto, an individual (the “Executive”) as of June 11, 2009 and shall
become effective on July 13, 2009 (the “Effective Date”).

 

RECITALS

 

WHEREAS, the Company is a California corporation and a bank holding Company
registered under the Bank Holding Company Act of 1956, as amended, subject to
the supervision and regulation of the Board of Governors of the Federal Reserve
System,

 

WHEREAS, the Company is the parent holding company for the Bank, which is a
California banking association, subject to the supervision and regulation of the
California Department of Financial Institution and the Federal Reserve Board,

 

WHEREAS, the Board of Directors of the Company and the Bank has approved and
authorized the entry into this Agreement with the Executive; and

 

WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions for the employment relationship of the Executive with the Company
and the Bank.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company, the Bank and the Executive hereby agree as follows:

 

1.                                       Employment.

 

1.1                                Title.  The Executive is employed as
Executive Vice President/Chief Administrative Officer of the Company and the
Bank.  In this capacity, the Executive shall have such duties and
responsibilities as may be designated to him by the Chief Executive Officer of
the Company and in accordance with the objectives or policies of the Board of
Directors, from time to time, in connection with the business activities of the
Company and the Bank.

 

1.2                                Devotion to Bank Business.  The Executive
shall devote his full business time, ability, and attention to the business of
the Company and the Bank during the term of this Agreement and shall not during
the term of this Agreement engage in any other business activities, duties, or
pursuits whatsoever, or directly or indirectly render any services of a
business, commercial, or professional nature to any other person or
organization, whether for compensation or otherwise, without the prior written
consent of the Board of Directors of the Company and the Bank.  It shall not be
a violation of this Agreement for the Executive to (A) serve on corporate, civic
or charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (C) manage personal
investments, so long as

 

1

--------------------------------------------------------------------------------


 

such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company and the Bank in
accordance with this Agreement.  Nothing in this Agreement shall be interpreted
to prohibit the Executive from making passive personal investments.  However,
the Executive shall not directly or indirectly acquire, hold, or retain any
interest in any business competing with or similar in nature to the business of
the Bank and the Company, except as permitted by Company policies or authorized
by the Chief Executive Officer of the Company.

 

1.3                                Standard.  The Executive will set a high
standard of professional conduct given his role with the Company and the Bank
and his responsibility relative to the Bank’s presence and stature in the
community.  The Executive will, at all times, emulate this high professional
standard of conduct in order to develop and enhance the Company’s and the Bank’s
reputation and image.  The Executive’s and his family’s eligibility and all
other terms and conditions of the Executive’s participation in the Bank’s or
Company’s benefit, insurance and disability plans and programs will be governed
by the official plan documents which may change from year-to-year. 
Notwithstanding the foregoing, at a minimum the Executive shall be entitled to
the same benefits as all other executives in comparable positions with the
Company and the Bank.  The Executive will comply with all applicable rules,
policies and procedures of the Bank and any of its subsidiaries and all
pertinent regulatory standards as may affect the Company and the Bank and the
Company.

 

1.4                                Location.  The Executive shall provide
services for the Company and the Bank at the Company’s principal executive
offices located in San Jose California.  The Executive agrees that the Executive
will be regularly present at the Company’s principal executive offices and that
the Executive may be required to travel from time to time in the course of
performing the Executive’s duties for the Company and the Bank.

 

1.5                                No Breach of Contract.   The Executive hereby
represents to the Company and the Bank that:  (i) the execution and delivery of
this Agreement by the Executive and the performance by the Executive of the
Executive’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any other agreement or policy to which the Executive is
a party or by which he is otherwise bound; (ii) that the Executive has no
information (including, without limitation, confidential information or trade
secrets) of any other person or entity which the Executive is not legally and
contractually free to disclose the Company and the Bank; and (iii) that the
Executive is not bound by any confidentiality, trade secret or similar agreement
(other than this Agreement) with any other person or entity.

 

2.                                       Term.  The term of this Agreement shall
be a period of one (1) year from the Effective Date, subject to the termination
provisions of Section 6.  Upon the occurrence of the first annual anniversary of
the Effective Date, and on each anniversary date thereafter, the term of this
Agreement shall be deemed automatically extended for an additional one (1) year
term, subject to the termination provisions of Section 6.

 

3.                                       Compensation.

 

3.1                                Salary.  The Executive shall receive a salary
at an annual rate of $240,000 which will be paid in accordance with the Bank’s
normal payroll procedures including applicable

 

2

--------------------------------------------------------------------------------


 

adjustments for withholding taxes.  The Executive shall receive such annual
increases in salary, if any, as may be determined by the Company’s Board of
Directors annual review of the Executive’s compensation each year during the
term of this Agreement.  Participation in deferred compensation, discretionary
or performance bonus, retirement, stock option and other employee benefit plans
and in fringe benefits shall not reduce the annual rate.

 

3.2                                Incentive Compensation.  The Executive shall
be entitled to receive an annual incentive compensation payment pursuant to the
terms of the Heritage Commerce Corp Management Incentive Compensation Plan in
effect at the date of this Agreement and as amended at any future date or
pursuant to any successor incentive plan or arrangement adopted by the Bank or
the Company for its officers (the “Incentive Plan”).  Notwithstanding any terms
of the Incentive Plan to the contrary, an annual payment under the Incentive
Plan for a fiscal year shall be paid to the Executive no later than the 15th day
of the third month following the end of the calendar year in which the annual
incentive compensation payment is no longer subject to a substantial risk of
forfeiture.  Except as set forth in the Incentive Plan or this Agreement, or in
any successor incentive plan or arrangement, no incentive compensation payments
shall be prorated for a partial year during the year Executive terminates his
employment and the Executive shall not be entitled to receive incentive
compensation payments for any year during the term of this Agreement in which
Executive was not employed by the Bank or the Company for the full fiscal year
(not including his initial year of employment).

 

3.3                                2004 Equity Plan.  The Executive will receive
a nonqualified Stock Option grant of 25,000 shares of Common Stock pursuant to
the terms of the Company’s Amended and Restated 2004 Equity Plan (the “2004
Plan”).  The exercise price will be the Fair Market Value for the Company’s
Common Stock on the date of grant as defined in the 2004 Plan.  The Executive’s
options will vest in daily increments of 1/1460th from the date of grant until
fully vested and shall expire ten years from the date of grant.  All such
options shall be subject to the terms and conditions of the 2004 Plan and shall
be conditioned upon the Executive’s execution of an option agreement with the
Company in a form specified by the Company.

 

3.4                                Other Benefits.  The Executive shall be
entitled to those benefits adopted by the Bank and the Company for all officers
of the Bank, subject to applicable qualification requirements and regulatory
approval requirements, if any.  To the extent that the level of such benefits is
based on seniority or compensation levels, the Company and the Bank shall make
appropriate and proportionate adjustments to the Executive’s benefits.  The
Executive shall be further entitled to the following additional benefits which
shall supplement or replace, to the extent duplicative of any part or all of the
general officer benefits, the benefits otherwise provided to the Executive:

 

(a)                                  Vacation.  The Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and the Bank as in effect for the Executive or for
other executives in comparable positions with the Company and the Bank;
provided, however, that the Executive shall be entitled to earn paid vacation at
the rate of not less than 25 days vacation days for each calendar year (reduced
pro rata for any partial year), of which at least 10 days (reduced pro rata for
any partial year) must be taken consecutively.  Vacation may be accrued in
accordance with the Company’s policy.  The

 

3

--------------------------------------------------------------------------------


 

date or dates of vacation shall be determined by the Executive and the Company’s
Chief Executive Officer, and will be subject to the Company and the Bank’s
business requirements.

 

(b)                                 Automobile Allowance and Insurance.  The
Bank or the Company will pay to the Executive an automobile allowance in the
amount of $700 per month during the term of this Agreement.  The Bank or the
Company shall also reimburse the Executive for gasoline expenditures and up to
$2,400 per year for automobile maintenance and repairs related to use of the
automobile acquired or used by the Executive upon presentation and approval of
receipts, invoices or other appropriate evidence of such expense in accordance
with the policies of the Bank or the Company.  The Executive shall acquire or
otherwise make available for his business and personal use an automobile
suitable to his position and maintain it in good condition and repair.  The
Executive shall obtain and maintain public liability insurance and property
damage insurance policies with insurer(s) acceptable to the Bank and the Company
and with such coverages in such amounts as may be acceptable to the Bank and the
Company from time to time.  The Bank or the Company may elect to provide and pay
for such insurance policies in lieu of the Executive maintaining such policies.

 

(c)                                  Insurance.  The Bank or the Company shall
provide during the term of this Agreement at no cost to the Executive group
life, health (including medical, dental, vision and hospitalization), accident
and disability insurance coverage for the Executive and his dependents through a
policy or policies provided by the insurer(s) selected by the Bank or the
Company in their sole discretion on the same basis as all other executives in
comparable positions with the Bank.

 

(d)                                 401(k).  The Company maintains a 401(k) plan
for its eligible employees.  Subject to the terms and conditions set forth in
the official plan documents, the Executive will be eligible to participate in
the 401(k) plan, and shall receive a matching contribution in accordance with
the terms of the 401(k) plan from the Company.

 

(e)                                  Employee Stock Ownership Plan.  The
Executive will be eligible to participate in the Company’s Employee Stock
Ownership Plan (“ESOP”), subject to the terms and conditions of the ESOP.

 

3.5                                Business Expenses; Memberships.  The
Executive shall be entitled to incur and be reimbursed for all reasonable
business expenses.  The Company and the Bank agree that they will reimburse the
Executive for all such expenses upon the presentation by the Executive, from
time to time, of an itemized account of such expenditures setting forth the
date, the purposes for which incurred, and the amounts thereof, together with
such receipts showing payments in conformity with the Bank’s established
policies.  Reimbursement shall be made within a reasonable period after the
Executive’s submission of an itemized account in accordance with the Company’s
and the Bank’s policies.

 

4.                                       Indemnity.  The Bank and the Company
shall indemnify and hold the Executive harmless from any cost, expense or
liability arising out of or relating to any acts or decisions made by the
Executive on behalf of or in the course of performing services for the Company
and the Bank to the same extent the Bank and the Company indemnifies and holds
harmless other

 

4

--------------------------------------------------------------------------------


 

executive officers and directors of the Company and the Bank and in accordance
with the articles of incorporation, bylaws and established policies of the Bank
and the Company.

 

5.                                       Certain Terms Defined.  For purposes of
this Agreement:

 

5.1                                “Accrued Obligations” means the sum of the
Executive’s Base Salary and accrued vacation through the Date of Termination to
the extent not theretofore paid, outstanding expense reimbursements and any
compensation previously deferred by the Executive to the extent not theretofore
paid.

 

5.2                                “Base Salary” means, as of any Date of
Termination of employment, the highest average salary of the Executive for any
consecutive 12 months of the last 36 months preceding such Date of Termination.

 

5.3                                “Cause” shall mean (i) the Executive
willfully breaches or habitually neglects the duties which the Executive is
required to perform under this Agreement; (ii) the Executive commits an
intentional act of moral turpitude that has a material detrimental effect on the
reputation or business of the Bank or the Company; (iii) the Executive is
convicted of a felony or commits any material and actionable act of dishonesty,
fraud, or intentional material misrepresentation in the performance of the
Executive’s duties under this Agreement; (iv) the Executive engages in an
unauthorized disclosure or use of inside information, trade secrets or other
confidential information; or (v) the Executive willfully breaches a fiduciary
duty, or violates any law, rule or regulation, which breach or violation results
in a material adverse effect on the Company and the Bank (taken as a whole).  If
the Bank decides to terminate the Executive’s employment for Cause, the Bank
will provide the Executive with notice specifying the grounds for termination,
accompanied by a brief written statement stating the relevant facts supporting
such grounds.

 

5.4                                “Change of Control” shall mean, subject to
the limitations of Section 409A of the Code, set forth in Section 7 of this
Agreement, the earliest occurrence of one of the following events:

 

(a)                                  the acquisition (or acquisition during the
12 month period ending on the date of the most recent acquisition) by any
individual, entity, or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 40% or more of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding the Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (“Outstanding Company Voting Securities”); provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change of Control; (i) any acquisition directly from the Company, (ii) any
acquisition by the Company that reduces the number of shares issued and
outstanding through a stock repurchase program or otherwise, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or the Bank or any corporation controlled by the
Company or the Bank or (iv) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (c) of
this Section 5.4; or

 

5

--------------------------------------------------------------------------------


 

(b)                                 individuals who, as of the Effective Date,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason other than resignation, death or disability to constitute at
least a majority of the Company’s Board of Directors during any 12 month period;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Company’s Board of
Directors; or

 

(c)                                  consummation of a reorganization, merger or
consolidation of the Company or the Bank, or sale or other disposition (in one
transaction or a series of transactions) of any assets of the Bank or the
Company having a total fair market value equal to, or more than, 40% of the
total gross fair market value of all of the assets of the Bank or the Company
immediately prior to such acquisition or acquisitions (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns all or substantially all of the Company’s or Bank’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Common Stock and Outstanding Voting Securities, as the case
may be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
the Bank or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Company’s Board of Directors at the time of the
execution of the initial agreement, or of the action of the Company’s Board of
Directors, providing for such Business Combination; or

 

(d)                                 approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company.

 

5.5                                “Code” means the Internal Revenue Code of
1986, as amended and any successor provisions to such sections.

 

5.6                                “Change of Control Period” shall mean the
period of time (a) commencing on the earlier of (i) 120 days before the date the
Change of Control occurs, or if

 

6

--------------------------------------------------------------------------------


 

earlier, 120 days before a definitive agreement is executed by the Company or
the Bank for a transaction described in Section 5.4(c) (provided, however, that
in the event of this subsection (a)(i) the Executive reasonably demonstrates
that his termination of employment should it occur was either (x) at the request
of a third party who has taken steps reasonably calculated to effect a change in
control, or (y) otherwise arose in connection with a Change in Control), or
(ii) the date the Change of Control occurs, and (b) ending on the last day of
the 24th calendar month immediately following the month the Change of Control
occurred.

 

5.7                                “Date of Termination” means (i) if the
Executive’s employment is terminated due to the Executive’s death, the Date of
Termination shall be the date of death; (ii) if the Executive’s employment is
terminated due to Disability, the Date of Termination is the Disability
Effective Date; (iii) if the Executive’s employment is terminated by the Bank or
the Company for Cause, the Date of Termination is the date on which the Bank or
the Company gives notice to the Executive of such termination; (iv) if the
Executive’s employment is terminated by the Bank or the Company without Cause or
voluntarily by the Executive, the Date of Termination shall be the date
specified in the notice of termination; and (v) if the Executive’s employment
terminates for any other reason, the Date of Termination shall be the
Executive’s final date of employment.

 

5.8                                “Disability” shall mean a physical or mental
condition of the Executive which occurs and persists and which, in the written
opinion of a physician selected by the Company or the Bank or their insurers and
acceptable to the Executive or the Executive’s legal representative, and, in the
written opinion of such physician, the condition will render the Executive
unable to return to his duties for an indefinite period of not less than 180
days.

 

5.9                                “Highest Annual Bonus” shall mean the highest
bonus or incentive compensation amount paid to (or earned by) the Executive in
any of the three (3) fiscal years (or in any shorter number of years if the
length of employment of the Executive is less than three (3) years) immediately
preceding the termination.

 

6.                                       Termination.

 

6.1                                This Agreement may be terminated for the
following reasons:

 

(a)                                  Death.  This Agreement shall terminate
automatically upon the Executive’s death.

 

(b)                                 Disability.  In the event of the Executive’s
Disability, the Company or Bank may give the Executive a notice of termination. 
In such event, the Executive’s employment  with the Company and the Bank and
this Agreement shall terminate without further act of the parties effective on
the 30th day after receipt of such notice by the Executive (the “Disability
Effective Date”) provided, however, that within the 30 days after such receipt,
the Executive shall not have returned to full-time performance of the Executive’
duties.  Unless otherwise agreed in writing between the Executive, the Bank and
the Company, the Executive shall immediately cease performing and discharging
the duties and responsibilities of his positions and remove himself and his
personal belongings from the Bank’s and the Company’s premises.  All rights and
obligations accruing to the Executive under this Agreement shall cease

 

7

--------------------------------------------------------------------------------


 

at such termination, except that such termination shall not prejudice the
Executive’s rights regarding employment benefits which shall have accrued prior
to such termination, and any other remedy which the Executive may have at law,
in equity or under this Agreement, which remedy accrued prior to such
termination.

 

(c)                                  Cause.  The Bank or the Company may
terminate the Executive’s employment and this Agreement for Cause.  Unless
otherwise agreed in writing between the Executive, the Bank and the Company, the
Executive shall immediately cease performing and discharging the duties and
responsibilities of his positions and remove himself and his personal belongings
from the Bank’s and the Company’s premises.  All rights and obligations accruing
to the Executive under this Agreement shall cease at such termination, except
that such termination shall not prejudice the Executive’s rights regarding
employment benefits which shall have accrued prior to such termination, and any
other remedy which the Executive may have at law, in equity or under this
Agreement, which remedy accrued prior to such termination.

 

(d)                                 Termination by Bank or the Company without
Cause.  The Bank or the Company may, at its election and in its sole discretion,
terminate the Executive’s employment and this Agreement at any time and for any
reason or for no reason, upon 30 days prior written notice to the Executive,
without prejudice to any other remedy to which the Bank or the Company may be
entitled either at law, in equity or under this Agreement.  Unless otherwise
agreed in writing between the Executive, the Bank and the Company, the Executive
shall immediately cease performing and discharging the duties and
responsibilities of his positions and remove himself and his personal belongings
from the Bank’s and the Company’s premises.  All rights and obligations accruing
to the Executive under this Agreement shall cease at such termination, except
that such termination shall not prejudice the Executive’s rights regarding
employment benefits which shall have accrued prior to such termination,
including the right to receive the severance benefits specified in
Section 6.2(a) or 6.2(b) below, and any other remedy which the Executive may
have at law, in equity or under this Agreement, which remedy accrued prior to
such termination.

 

(e)                                  Voluntary Termination by Executive.  The
Executive may terminate his employment and this Agreement at any time and for
any reason or no reason, upon 30 days prior written notice to the Bank and the
Company.  Unless otherwise agreed in writing between the Executive, the Bank and
the Company, the Executive shall immediately cease performing and discharging
the duties and responsibilities of his positions and remove himself and his
personal belongings from the Bank’s and the Company’s premises All rights and
obligations accruing to the Executive under this Agreement shall cease at such
termination, except that such termination shall not prejudice the Executive’s
rights regarding employment benefits which shall have accrued prior to such
termination and any other remedy which the Executive may have at law, in equity
or under this Agreement, which remedy accrued prior to such termination.

 

6.2                                Certain Benefits upon Termination.

 

(a)                                  Termination without Cause.  In the event
this Agreement is terminated based on Section 6.1(d) (termination without
cause), then in such case, the Executive

 

8

--------------------------------------------------------------------------------


 

shall receive the Accrued Obligations on the Date of Termination, and severance
benefits constituting of:

 

(i)                                     cash payment in the amount equal to one
(1) times the sum of Executive’s (A) Base Salary and (B) the Highest Annual
Bonus, payable in a lump sum within 30 days of the Date of Termination, and

 

(ii)                                  continuation of group insurance coverages
specified in Section 3.4(c) of this Agreement on terms at least equal to those
if the Executive’s employment had not been terminated, but not less favorable
than that provided to other executives in comparable positions with the Bank,
for a period of 12 months from the Date of Termination, including, continuation
of medical coverage for the Executive and his dependents pursuant to The
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), or under
applicable California law pursuant to Assembly Bill No 1401 (“Cal COBRA”), with
one hundred percent (100%) of premiums for the insurance coverages payable by
the Bank or the Company monthly to the Executive for a period of 12 months from
the Date of Termination.  After expiration of the 12 month period, the Executive
and his dependents shall have such rights to continue to participate under the
Bank’s or the Company’s group insurance coverages specified in Section 3.4(c) of
this Agreement at the Executive’s expense to the extent available under the
terms of the plan or benefit.  The Executive agrees to notify the Bank or the
Company as soon as practicable, but not less than 10 business days in advance of
the commencement of comparable insurance coverages with another employer.  The
Bank’s obligation for the 12 month period specified herein with respect to the
foregoing benefits shall be limited to the extent that the Executive obtains any
such benefits pursuant to a subsequent employer’s benefit plans, in which case
the Bank may reduce the coverage of any benefits it is required to provide the
Executive hereunder so long as the aggregate coverages and benefits of the
combined benefit plans of the new employer are not substantially less favorable
to the Executive than the coverages and benefits required to be provided
hereunder.

 

Notwithstanding the foregoing or any other provision of this Agreement, if any
part or all of the severance benefits is subject to taxation under Section 409A
of the Code, as determined by the Bank or the Company, with the advice of its
independent accounting firm or other tax advisors, then the severance benefits
shall be subject to modification as set forth in Section 7 of this Agreement.

 

Notwithstanding the foregoing, when the Executive is entitled to the serverence
benefits provided in Section 6.2(b), then Executive shall not be entitled to the
severance benefits pursuant to this Section 6.2(a).

 

The Executive acknowledges and agrees that severance benefits pursuant to this
Section 6.2(a) are in lieu of all damages, payments and liabilities on account
of the early termination of this Agreement and are the sole and exclusive remedy
for the Executive for a termination specified in Section 6.1(d).

 

(b)                                 Termination and Change in Control.  In the
event of a Change in Control and at any time during the Change of Control Period
(x) the Executive’s employment is terminated, or (y) without Executive’s written
consent there occurs any material adverse change

 

9

--------------------------------------------------------------------------------


 

in the nature and scope of the Executive’s position, responsibilities, duties,
or a change of 10 miles or more in the Executive’s location of employment, or
any material reduction in Executive’s compensation or benefits and Executive
voluntarily terminates his employment, then the Executive shall receive the
Accrued Obligations on the Date of Termination, and the severence benefits
consisting of:

 

(i)                                     a cash payment in an amount equal to two
(2) times the sum of Executive’s (A) Base Salary and (B) Highest Annual Bonus,
payable in lump sum within 30 days following such termination; and

 

(ii)                                  continuation of group insurance coverages
specified in Section 3.4 (c) of this Agreement on terms at least equal to those
if the Executive’s employment had not been terminated, but not less favorable
than that provided to other executives in comparable positions with the Bank,
for a period of 24 months from the Date of Termination, including continuation
of medical coverage for the Executive and his dependents pursuant to
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), or under
applicable California law pursuant to Assembly Bill No. 1401 (“Cal COBRA”), with
one hundred percent (100%) of premiums for the insurance coverages payable by
the Bank or the Company monthly to the Executive for a period of 18 months from
the Date of Termination and monthly reimbursement to the Executive for the next
6 months.  After such expiration of the 24 month period, the Executive and his
dependents shall have such rights to continue to participate under the Bank’s or
the Company’s group insurance coverages specified in Section 3.4(c) of this
Agreement at the Executive’s expense to the extent available under the terms of
the plan or benefit.  The Executive agrees to notify the Bank or the Company as
soon as practicable, but not less than 10 business days in advance of the
commencement of comparable insurance coverages with another insurance carrier. 
The Bank’s obligation for the 24 month period specified herein with respect to
the foregoing benefits shall be limited to the extent that the Executive obtains
any such benefits pursuant to a subsequent employer’s benefit plans, in which
case the Bank may reduce the coverage of any benefits it is required to provide
the Executive hereunder so long as the aggregate coverages and benefits of the
combined benefit plans of the new employer are not substantially less favorable
to the Executive than the coverages and benefits required to be provided
hereunder.

 

Notwithstanding the foregoing or any other provision of this Agreement, if any
part or all of the severance benefits is subject to taxation under Section 409A
of the Code, as determined by the Bank or the Company, with the advice of its
independent accounting firm or other tax advisors, then the severance payment
shall be subject to modification as set forth hereafter in Section 7 of this
Agreement.

 

The Executive acknowledges and agrees that severance benefits pursuant to this
Section 6.2(b) are in lieu of all damages, payments and liabilities on account
of the events described above for which such severance benefits may be due the
Executive under Section 6.2(b)  of this Agreement.  This Section 6.2(b) shall be
binding upon and inure to the benefit of the Bank and the Company and their
respective successors and assigns.

 

10

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Executive shall not be entitled to receive
severance benefits pursuant to this Section 6.2(b) in the event his termination
of employment results from an occurrence described in Sections 6.1(a), 6.1(b) or
6.1(c).

 

(c)           Death.  If the Executive’s employment terminates by reason of the
Executive’s death, this Agreement shall terminate without further obligations to
the Executive’s legal representatives under this Agreement, other than for
payment of Accrued Obligations and any incentive compensation for the year in
which the death occurred prorated through the Date of Termination.  Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination;
provided, however, that payment may be deferred until the Executive’s executor
or personal representative has been appointed and qualified pursuant to the laws
in effect in the Executive’s jurisdiction of residence at the time of the
Executive’s death.  The Executive’s estate and/or beneficiaries shall be
entitled to receive, benefits at least equal to the most favorable benefits
provided by the Company and the Bank to the estate and beneficiaries of other
executives in comparable positions with the Company and the Bank under such
plans, programs, practices and policies relating to death benefits, if any as in
effect on the date of the Executive’s death.  In addition, the Executive’s
dependents shall be entitled, at their cost, to continuation of medical coverage
pursuant to COBRA and CAL COBRA in accordance with the Company and Bank
policies.

 

(d)           Disability.  If the Executive’s employment terminates during the
Term by reason of the Executive’s Disability, this Agreement shall terminate
without further obligations to the Executive under this Agreement, other than
for payment of Accrued Obligations, and any incentive compensation for the year
in which the termination occurs prorated through the Date of Termination and any
benefits under such plans, programs, practices and policies relating to
disability benefits, if any, as in effect on the Date of Termination (including,
in addition, the Executive’s dependents shall be entitled, at their cost, to
continuation of medical coverage pursuant to COBRA and CAL COBRA in accordance
with the Company and Bank policies).

 

(e)           Cause/Voluntary Termination.  If the Executive’s employment
terminates for Cause, this Agreement shall terminate without further obligations
to the Executive other than the obligation to pay to the Executive the Accrued
Obligations.  If the Executive’s employment terminates due to the Executive’s
voluntarily termination this Agreement shall terminate without further
obligations to the Executive other than the obligation to pay to the Executive
the Accrued Obligations.

 

(f)            Single Trigger Event.  The provisions for payments contained in
this Section 6.2 may be triggered only once during the term of this Agreement,
so that, for example, should the Executive be terminated because of a Disability
and should there thereafter be a Change of Control, then the Executive would be
entitled to be paid only under Section 6.2(d) and not under Section 6.2(b), as
well. In addition, the Executive shall not be entitled to receive severance
benefits of any kind from any parent, wholly owned subsidiary or other
affiliated entity of the Bank or the Company if in connection with the same
event of series of events the payments provided for in this Section 6.2 have
been triggered.

 

11

--------------------------------------------------------------------------------


 

7.             Section 409A Limitation.  It is the intention of the Bank, the
Company and the Executive that the severance benefits payable to the Executive
under Section 6.2 either be exempt from, or otherwise comply with, Section 409A
(“Section 409A”) of the Code.

 

Notwithstanding any other term or provision of this Agreement, to the extent
that any provision of this Agreement is determined by the Bank or the Company,
with the advice of its independent accounting firm or other tax advisors, to be
subject to and not in compliance with Section 409A, including, without
limitation, the definition of Change in Control or the timing of commencement
and completion of severance benefits and/or other benefit payments to the
Executive hereunder, or the amount of any such payments, such provisions shall
be interpreted in the manner required to exempt the benefit from or to comply
with Section 409A.  The Company, the Bank and the Executive acknowledge and
agree that such interpretation could, among other matters, (i) limit the
circumstances or events that constitute a “change in control;” (ii) delay for a
period of 6 months or more, or otherwise modify the commencement of severance
and/or other benefit payments; (iii) modify the completion date of severance
and/or (iv) other benefit payments and/or reduce the amount of the benefit
otherwise provided.

 

The Company, Bank and the Executive further acknowledge and agree that if, in
the judgment of the Bank or the Company, with the advice of its independent
accounting firm or other tax advisors, amendment of this Agreement is necessary
to exempt the benefits from or to comply with Section 409A, the Bank, the
Company and the Executive will negotiate reasonably and in good faith to amend
the terms of this Agreement to the extent necessary so that it exempts the
benefits from or to comply with Section 409A (with the most limited possible
economic effect on the Bank, the Company and the Executive).  For example, if
this Agreement is subject to Section 409A and Section 409A requires that
severance and/or other benefit payments must be delayed until at least 6 months
after the Executive terminates employment, then the Bank, the Company and the
Executive shall delay payments and/or promptly seek a written amendment to this
Agreement that would, if permissible under Section 409A, eliminate any such
payments otherwise payable during the first 6 months following the Executive’s
termination of employment and substitute therefore a lump sum payment or an
initial installment payment, as applicable, at the beginning of the 7th month
following the Executive’s termination of employment which, in the case of an
initial installment payment, would be equal in the aggregate to the amount of
all such payments thus eliminated.  Notwithstanding the foregoing, (a) the
Executive and his dependents shall not be denied access to and participation in
any health or medical insurance coverage and benefits, for any period of time
the Executive and his dependants are otherwise eligible, and (b) the Executive
acknowledges and agrees that the Company or the Bank shall have the exclusive
authority to determine whether the Executive is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i).

 

8.             Gross Up Of Section 280G and 409A Tax.  If all or any portion of
the amounts payable to the Executive under this Agreement, either alone or
together with other payments or benefits which the Executive has the right to
receive from the Bank or the Company, constitute “excess parachute payments”
within the meaning of Section 280G of the Code, that are subject to the excise
tax imposed by Section 4999 of the Code (or similar tax and/or assessment) , or
any tax is imposed on the Executive under Section 409A, the Bank or the Company
(and its successor) shall increase the amounts payable under this Agreement to
the extent necessary to afford the Executive substantially the same economic
benefit under this Agreement as the

 

12

--------------------------------------------------------------------------------


 

Executive would have received had no such excise tax under Section 280G or tax
under Section 409A been imposed on the payments due the Executive under this
Agreement.  The determination of the amount of any such taxes shall be made by
the independent accounting firm employed by the Bank or the Company, immediately
prior to the Change in Control, or such other independent accounting firm or
advisor as may be mutually agreeable to the Bank or the Company (and their
respective successor), and the Executive in the exercise of their reasonable
good faith judgment.  If, at a later date, it is determined (pursuant to final
regulations or published rulings of the Internal Revenue Service, final judgment
of a court of competent jurisdiction, or otherwise) that the amount of any such
taxes payable to the Executive is greater than the amount initially so
determined, then the Bank or the Company (or its successor) shall pay to the
Executive an amount equal to the sum of such additional taxes and any interest,
fines and penalties resulting from such underpayment, plus an amount necessary
to reimburse the Executive substantially for any income, excise or other taxes
payable by the Executive with respect to such amounts.  All gross-up payments
made hereunder, shall be paid within the period specified by Treasury Regulation
Section 1.409A-3(i)(1)(v) so that the gross-up payment shall qualify as
providing for payment at a specified time or on a fixed schedule.

 

9.             Assignment.  This Agreement will inure to the benefit of and be
binding upon the Bank and the Company and any of their respective successors and
assigns.  In view of the personal nature of the services to be performed under
this Agreement by the Executive, the Executive will not have the right to assign
or transfer any of his rights, obligations or benefits under this Agreement. 
The Bank and the Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Bank or the Company to assume expressly and
agree to perform this Agreement in the same manner and to the same extent that
the Bank and the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Bank” or “the Company” shall mean
the Bank or the Company, as applicable, as hereinbefore defined and any
successor to the Company’s or Bank’s  business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

10.           Specific Performance.  The Executive hereby represents and agrees
that the services to  be performed under the terms of this Agreement are of a
special, unique, unusual, extraordinary, and intellectual character that gives
them a peculiar value, the loss of which cannot be reasonably or adequately
compensated in damages in an action at law.  The Executive therefore expressly
agrees that the Bank and the Company, in addition to any other rights or
remedies that the Bank and the Company may possess, shall be entitled to
injunctive and other equitable relief to prevent or remedy a breach of this
Agreement by the Executive.

 

11.           Noncompetition, No solicitation And Nondisclosure By The Executive

 

(a)           Definitions.  The term “Trade Secrets” shall be given its broadest
possible interpretation and shall mean any information, including formulas,
patterns, compilations, reports, records, programs, devices, methods, know-how,
negative know-how, techniques, raw material properties and specifications,
formulations, discoveries, ideas, concepts, designs, technical information,
drawings, data, customer and supplier lists, information regarding customers,
buyers and suppliers, distribution techniques, production processes, research
and development projects, marketing plans, general financial information and
financial information

 

13

--------------------------------------------------------------------------------


 

concerning customers, the Company’s or the Bank’s legal, business and financial
structure and operations, and other confidential and proprietary information or
processes which (i) derive independent economic value, actual or potential, from
not being generally known to the public or to other persons who can obtain
economic value from its disclosure or use and (ii) are the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

 

The term “Proprietary Information” shall also be given its broadest possible
interpretation and shall mean any and all information disclosed or made
available by the Bank to the Executive including, without limitation, any
information which is not publicly known or available and upon which the Bank’s
business or success depends.

 

(b)           The Executive shall not, during the term of this Agreement,
directly or indirectly, either as an employee, employer, consultant, agent,
principal, stockholder (except as permitted in Section 1.2 of this Agreement),
officer, director, or in any other individual or representative capacity, engage
or participate in any competitive banking or financial services business without
the prior written consent of the Board of Directors of the Bank or the Company.

 

(c)           Following termination of this Agreement and the Executive’s
employment hereunder, the Executive shall not use any Trade Secret or
Proprietary Information of the Bank or the Company or their affiliates and
subsidiaries to solicit, encourage or assist, directly, indirectly or in any
manner whatsoever, (i) any employees of the Bank, the Company or their
affiliates and subsidiaries (including any former employees who voluntarily
terminated employment with the Bank or the Company within a 12 month period
prior to the Executive’s termination of employment) to resign or to apply for or
accept employment with any other competitive banking or financial services
business within the counties in California in which the Bank has located its
headquarters or branch offices; or (ii) any customer, person or entity that has
a business relationship with the Bank or during the 12 month period prior to the
Executive’s termination of employment with the Bank was engaged in a business
relationship with the Bank, to terminate such business relationship and engage
in a business relationship with any other competitive banking or financial
services business within the counties in California in which the Bank has
located its headquarters or branch offices.

 

(d)           In addition and not as any limitation on the provisions of this
Section 11, following termination of this Agreement and the Executive’s
employment hereunder and for 12 months thereafter, the Executive shall not
directly or indirectly, individually or as a consultant to, or as an employee,
officer, stockholder, director or other owner of or participant in any business
entity that engages in or seeks to engage in any banking or financial services
business, solicit (or assist in soliciting) any person who is, or at any time
within 1 month prior to the Executive’s termination of employment was, an
employee of the Company or the Bank who earned $25,000 on an annual rate or more
as an employee of the Company or the Bank to work for (as an employee,
consultant or otherwise) any business, individual, partnership, firm,
corporation, or other entity whether or not engaged in competitive business with
the Bank or the Company.

 

12.           Disclosure of Information.  The Executive shall not, at any time
or in any manner, directly or indirectly, either before or after termination of
this Agreement, without the prior written consent of the Board of Directors of
the Company or except as required by law to comply with legal process including,
without limitation, by oral questions, interrogatories, requests for

 

14

--------------------------------------------------------------------------------


 

information or documents, subpoena, civil investigative demand or similar
process, use for his own benefit or the benefit of any other person or entity,
or otherwise disclose or communicate to any person or entity including, without
limitation, the media or by way of the World Wide Web, any information
concerning any Trade Secret or Proprietary Information of the Company or the
Bank.  The Executive further recognizes and acknowledges that any Trade Secrets
concerning any customers of the Bank or the Company and their respective
affiliates and subsidiaries, as it may exist from time to time, is strictly
confidential and is a valuable, special and unique asset of the Bank’s and the
Company’s business.  In the event the Executive is required by law to disclose
Trade Secrets or Proprietary Information, the Executive will provide the Bank
and the Company, and their counsel with immediate notice of such request so that
they may consider seeking a protective order.  If, in the absence of a
protective order or the receipt of a waiver hereunder, the Executive is
nonetheless, in the written opinion of knowledgeable counsel, compelled to
disclose Trade Secrets or Proprietary Information to any tribunal or any other
party or else stand liable for contempt or suffer other material censure or
material penalty, then the Executive may disclose (on an “as needed” basis only)
such information to such tribunal or other party without liability hereunder. 
Notwithstanding the foregoing, the Executive may disclose Trade Secrets or
Proprietary Information as may be required by any regulatory agency having
jurisdiction over the operations of the Bank or the Company in connection with
an examination of the Bank or the Company or other proceeding conducted by such
regulatory agency.

 

13.           Written, Printed or Electronic Material.  All written, printed or
electronic material, notebooks and records including, without limitation,
computer disks, blackberry (or similar devices), or lap top used by the
Executive in performing duties for the Bank or the Company, other than the
Executive’s personal address lists, telephone lists, notes and diaries, are and
shall remain the sole property of the Bank and the Company.  Upon termination of
employment, the Executive shall promptly return all such material (including all
copies, extracts and summaries thereof) to the Bank.

 

14.           Emergency Economic Stabilization Act of 2008 and American Recovery
and Reinvestment Act of 2009.  Notwithstanding any provisions in this Agreement
to contrary, as long as the U.S. Treasury owns any stock or assets of the Bank
or the Company pursuant to the Emergency Economic Stabilization Act of 2008 (the
“EESA”) and/or the Troubled Asset Relief Program established by the EESA and the
American Recovery and Reinvestment Act of 2009 (“ARRA”), in the event that any
payment or benefit to Executive pursuant to the terms of this Agreement or
otherwise in connection with the Executive’s termination of employment or
contingent upon a change in ownership or control pursuant to any plan or
arrangement or other agreement with the Bank or the Company (or any affiliate)
would constitute a “parachute payment” or any other prohibited payment within
the meaning of EESA or ARRA, then the payments and benefits payable or to be
received by the Executive shall not be payable or shall be reduced to the
minimum extent necessary to comply with EESA and ARRA and any rules and
regulations promulgated thereunder by the United States Department of Treasury. 
This paragraph 14 shall no longer be in effect after such time as the United
States Treasury does not own any equity or debt interest in the Company.

 

15

--------------------------------------------------------------------------------


 

15.           Miscellaneous.

 

15.1         Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or 3 days after the
date of mailing by United States mail, certified or registered, return receipt
requested, postage prepaid, addressed to the respective addresses set forth
below, or to such other addresses as either party may have furnished to the
other in writing in accordance herewith, except that notice of a change of
address shall be effective only upon actual receipt:

 

Company:

 

HERITAGE COMMERCE CORP

 

 

150 Almaden Blvd.

 

 

San Jose, CA 95113

 

 

Attn: Chief Executive Officer

 

 

 

Bank:

 

HERITAGE BANK OF COMMERCE

 

 

150 Almaden Blvd.

 

 

San Jose, CA 95113

 

 

Attn: President

 

 

 

with a copy to:

 

Buchalter Nemer

 

 

1000 Wilshire Boulevard, Suite 1500

 

 

Los Angeles, CA 90017-2457

 

 

Attn: Mark A. Bonenfant, Esq.

 

 

 

Executive:

 

Dan T. Kawamoto

 

 

150 Almaden Boulevard

 

 

San Jose, CA 95113

 

15.2         Amendments or Additions.  No amendment, modification or additions
to this Agreement shall be binding unless in writing and signed by the parties
hereto.

 

15.3         Section Headings.  The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.

 

15.4         Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

15.5         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but both of which together will
constitute one and the same instrument.

 

15.6         Mediation.  Prior to engaging in any legal or equitable litigation
or other dispute resolution process, regarding any of the terms and conditions
of this Agreement between the parties, or concerning the subject matter of the
Agreement between the parties, each party

 

16

--------------------------------------------------------------------------------


 

specifically agrees to engage in good faith, in a mediation process at the
expense of the Bank, complying with the procedures provided for under California
Evidence Code Sections 1115 through and including 1125, as then currently in
effect.  The parties further and specifically agree to use their best efforts to
reach a mutually agreeable resolution of the matter.  The parties understand and
specifically agree that should any party to this Agreement refuse to participate
in mediation for any reason, the other party will be entitled to seek a court
order to enforce this provision in any court of appropriate jurisdiction
requiring the dissenting party to attend, participate, and to make a good faith
effort in the mediation process to reach a mutually agreeable resolution of the
matter.

 

15.7         Arbitration.  To the extent not resolved through mediation as
provided in Section 15.6, all claims, disputes and other matters in question
arising out of or relating to this Agreement, any termination of the Executive’s
employment, the enforcement or interpretation of this Agreement, or because of
an alleged breach, default, or misrepresentation in connection with any of the
provisions of this Agreement, including (without limitation) any state or
federal statutory claims, shall be resolved by binding arbitration in Santa
Clara County, California, before a sole arbitrator (the “Arbitrator”) mutually
selected by the parties from Judicial Arbitration and Mediation Services
(“JAMS”) in accordance with the rules and procedures of JAMS then in effect.  If
JAMS is no longer able to supply the arbitrator, such arbitrator shall be
mutually selected from the American Arbitration Association (“AAA”).  The
obligation of the parties to arbitrate pursuant to this clause shall be
specifically enforced in accordance with, and shall be conducted consistently
with the provisions of Title 9 of Part 3 of the California Code of Civil
Procedure as the exclusive remedy of such dispute; provided, however, that
provisional injunctive relief may, but need not, be sought in a court of law
while arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator.  Final resolution of any dispute through
arbitration may include any remedy or relief that the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes.  At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based.  Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction.

 

15.8         Attorneys Fees.  In the event of litigation, arbitration or any
other action or proceeding between the parties to interpret or enforce this
Agreement, or any part thereof or relating to this Agreement, the prevailing
party shall be entitled to recover its costs related to such action or
proceeding and its reasonable fees of attorneys, accountants and expert
witnesses incurred by such party in connection with any such action or
proceedings.  The prevailing party shall be deemed to be the party which obtains
substantially the relief sought by final resolution, compromise or settlement,
or as may otherwise be determined by order of a court of competent jurisdiction
in the event of litigation, an award or decision of an arbitrator in the event
of arbitration.

 

15.9         Entire Agreement.  This Agreement supersedes any and all
agreements, either oral or in writing, between the parties with respect to the
employment of the Executive by the Bank and the Company and contains all of the
covenants and agreements between the parties with respect to the employment of
the Executive by the Bank and the Company.  Each party to

 

17

--------------------------------------------------------------------------------


 

this Agreement acknowledges that no other representations, inducements,
promises, or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not set forth herein, and that
no other agreement, statement, or promise not contained in this Agreement shall
be valid or binding on either party.

 

15.10       Waiver.  The failure of a party to insist on strict compliance with
any of the terms, provisions, covenants, or conditions of this Agreement by
another party shall not be deemed a waiver of any term, provision, covenant, or
condition, individually or in the aggregate, unless such waiver is in writing,
nor shall any waiver or relinquishment of any right or power at any one time or
times be deemed a waiver or relinquishment of that right or power for all or any
other times.

 

15.11       Severability.  If any provision in this Agreement is held by a court
of competent jurisdiction or arbitrator to be invalid, void, or unenforceable,
the remaining provisions shall nevertheless continue in full force and effect
without being impaired or invalidated in any way.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

15.12       Interpretation.  This Agreement shall be construed without regard to
the party responsible for the preparation of the Agreement and shall be deemed
to have been prepared jointly by the parties.  Any ambiguity or uncertainty
existing in this Agreement shall not be interpreted against any party, but
according to the application of other rules of contract interpretation, if an
ambiguity or uncertainty exists.

 

15.13       Governing Law and Venue.  The laws of the State of California, other
than those laws denominated choice of law rules, shall govern the validity,
construction and effect of this Agreement.  Any action which in any way involves
the rights, duties and obligations of the parties hereunder and is not resolved
by binding arbitration shall be brought in the courts of the State of California
and venue for any action or proceeding shall be in Santa Clara County or in the
United States District Court for the Northern District of California, and the
parties hereby submit to the personal jurisdiction of said courts.

 

15.14       Payments Due Deceased Executive.  If the Executive dies prior to the
expiration of the term of his employment, any payments that may be due the
Executive from the Bank or the Company under this Agreement as of the date of
death shall be paid to the Executives heirs, beneficiaries, successors,
permitted assigns or transferees, executors, administrators, trustees, or any
other legal or personal representatives.

 

15.15       Effect of Termination on Certain Provisions.  Upon the termination
of this Agreement, the obligations of the Bank, the Company and the Executive
hereunder shall cease except to the extent of the Bank’s or the Company’s
obligation to make payments, if any, to or for the benefit of the Executive
following termination, and provided that Sections 3.3 and 3.4(d) (and as
provided in existing agreements relating to these sections) and Sections 4, 6.2,
7, 8, 9, 10, 11, 12, 13, 14, 15.1, 15.3, 15.4, 15.6, 15.7, 15.8, 15.9, 15.10,
15.11, 15.12, 15.13, 15.14 and 15.15 shall remain in full force and effect.

 

[Remainder of page intentionally left blank]

 

18

--------------------------------------------------------------------------------


 

15.16       Advice of Counsel and Advisors.  The Executive acknowledges and
agrees that he has read and understands the terms and provisions of this
Agreement and prior to signing this Agreement, he has had the advice of counsel
and/or such other advisors as he deemed appropriate in connection with his
review and analysis of such terms and provisions of this Agreement.

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.

 

 

“COMPANY”

 

 

 

HERITAGE COMMERCE CORP,

 

a California bank holding company

 

 

 

 

 

By:

/s/ Walter Kaczmarek

 

 

Walter Kaczmarek,

 

 

Chief Executive Officer

 

 

 

 

 

“BANK”

 

 

 

HERITAGE BANK OF COMMERCE,

 

a California banking corporation

 

 

 

 

 

By:

/s/ Walter Kaczmarek

 

 

Walter Kaczmarek,

 

 

President

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

By:

/s/ Dan T. Kawamoto

 

 

Dan T. Kawamoto

 

19

--------------------------------------------------------------------------------